Christianson, Ch. J.
(dissenting). I am unable to agree with the majority member that the proof in this case fails to show a complete contract. In my opinion, it does show such contract.
The evidence shows that in December 30, 1917, the defendant, Campbell, wrote the plaintiff, Carey, in regard to the real property in controversy. In that letter he said: “Wish you would take charge of it, close up the doors and windows, and rent it if possible. If you cannot rent it, and happen to find anyone that would move in and take care of it, have them do so; and I wish you would write me what condition the place is in, state what you think it is worth and the prospects of selling it, and also send me a list of the furniture, dishes, etc. If I can get $700 cash for it I will let it go, think it should be worth more, but I want to clean up, and if you can make a sale at that price I will pay you $25, in fact, I will pay you that much when it is sold whether you make the sale or not, so you will get something.”
The plaintiff replied to this by letter dated December 31, 1917. In such letter he said: “I note you say you will take $700 and give $25 for selling it. It is no doubt worth that, but I don’t know of anybody I can sell it to, and I would not care to bother with it at that price, though I would give $500, but I would want an abstract showing good title and free from any encumbrance.” The defendant, Campbell, replied by letter dated January 2, 1918. He said:
“You say you will give $500. Well, my hoy, to show you my heart is im the right place the property is yours. I believe in quick sale and small profits and always willing to let the other fellow make something, and I -am sure that you will make good on this as you are on the ground where you can fix it up a little and trade it to some guy as a real hotel.
“Inclosed you will find the abstract. You will note that I have had attorneys at Minot examine it under date of September 27th. The personal property tax of $49.94 has been paid by Mike King, at least he has written me that he has paid them. The affdavits they mention' is an easy matter to get from someone in your town. You can get them when you wish, but I will not stand the expense connected therewith. If I am going to give it away I want the $500 net to me, and want it off my system within the next few days, as I expect to go away for a month or more, so I trust you will act accordingly.
*278“Please acknowledge receipt of the abstract and you can make out the deed on the N. D. form and send it along for the signature of my wife; her given name is Kathryn. Bend deed and money to the First National Bank, Grookston, 'Minn.
Yonrs truly,
D. J. Campbell.”
It seems to me that this evidences a complete contract. There was a definite offer from the plaintiff, Carey, in the letter of December 31st, which was accepted by the defendant, Campbell, in the letter of January 2d. What subsequently took place could not and did not affect the terms of the contract so made. It will be noted, however, that the defendant, Campbell, requested that the deed and money be sent to the First National Bank of Grookston. And on January 6, 1918, the defendant caused a deed, ready for execution by defendant, and a cashier’s check for $500 to be transmitted to the bank so designated. The papers were accompanied by the following letter:
Donnybrook, N. Dak. Jan. 6, 1918.
First National Bank,. Grookston, Minn.
Gentlemen: — We are inclosing to you herewith our cheek of $500 payable to D. J. Campbell, and which you are authorized to deliver to him when the inclosed warranty deed conveying out lots 9- and 10-Sec. 14 — 158—87 to E. T. Carey has been properly executed and acknowledged. You will kindly return the deed to us and collect from Mr. Campbell your charges.
Yours very truly,
A. W. Flinn, Cashier.
It will be noted that the deed and money were transmitted to the particular party designated by the defendant. Of course, it was obligatory upon the defendants to pay whatever charges might be incidental to the execution of the deed, such as notarial fees. It seems to me that the evidence shows that the minds of the parties met, and that a complete contract was made between them.
It may be noted that while the defendant, Campbell, in his telegram, which is set out in the majority opinion, said that he had sold the prop*279erty, lie offered no evidence to that effect, although he testified in the case. Nor did he aver as a defense that he was unable to convey to the plaintiff on account of having sold the property to someone else.
It is true specific performance is not an absolute right in all cases where there is a contract. Applications invoking the equity powers of a court to decree specific performance are addressed to its sound and reasonable discretion, and are granted or rejected according to the circumstances of each case. 36 Cyc. 548; Hunter v. Coe, 12 N. D. 505, 512, 97 N. W. 869. “This discretion, is not an arbitrary or capricious one, but a sound judicial discretion, regulated by the established principles of equity. The exercise of such discretionary powers by a court of equity is so far from being an objection, that it lies at the very foundation of all equity, and forms its most peculiar and excellent characteristic, as contradistinguished from the strict, precise, and unyielding principles which govern in the courts of common law.” 36 Cyc. 549. And “when a contract of which equity has jurisdiction conforms with certain equitable principles, which are quite limited in number, it is as much a.matter of course for a court of equity to decree specific performance as for a court of law to give damages for breach of the contract.” 36 Cyc. 550. In this case the trial court, after full hearing and due consideration, awarded specific performance. Hnder the circumstances established by the evidence in this case, I see no reason for interfering with the judgment. In any event the plaintiff should be permitted to recover whatever damages he may have sustained by reason of defendant’s failure to carry out the terms of the contract.
Bikdzell, J., concurs.